—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about December 9, 1994, which, inter alia, required defendant to produce records of post-accident repairs and inspections, unanimously reversed insofar as appealed from, on the law, without costs, and said direction vacated.
It is well settled that evidence concerning post-accident repairs is generally inadmissible absent certain exceptions and is never admissible as proof of admission of negligence (Kaplan v Einy, 209 AD2d 248, 252). The only exceptions to the general rule arise (1) when there is an issue of control or (2) when plaintiff has alleged a defect in manufacture (Scudero v Campbell, 288 NY 328). Neither exception is applicable here.
*294Accordingly, it was error to require defendant to produce the records in question. Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.